28 Ill. App. 2d 357 (1960)
171 N.E.2d 662
The American Insurance Company, a Corporation, Plaintiff-Appellee,
v.
Maurice L. Rosenberg, d/b/a Irmasam Furs & Goldsmith, Defendant-Appellant.
Gen. No. 48,077.
Illinois Appellate Court  First District, First Division.
December 29, 1960.
Hoffman & Davis, of Chicago (Maurice L. Davis and David I. Hoffman, of counsel) for appellant.
Clausen, Hirsh, Miller & Gorman, of Chicago (Donald N. Clausen and Jerome H. Torshen, of counsel) for appellee.
(Abstract of Decision.)
Opinion by JUSTICE BURMAN.
Affirmed.
Not to be published in full.